Title: From Thomas Jefferson to Joshua Johnson, 29 January 1792
From: Jefferson, Thomas
To: Johnson, Joshua


          
            Sir
            Philadelphia Jan. 29. 1792
          
          The President having appointed Mr. Gouverneur Morris Min. Plenipotentiary at Paris, and Mr. Short Minister Resident at the Hague, and there being few private conveyances at this season, I take the liberty of putting letters inclosing their commissions &c. under cover to you, and of asking the favor of you to forward those to Mr. Short to Paris, and those to Mr. Morris to him wherever he may be. I am in hopes these papers, under the protection of your address, and a mercantile hand will escape examination at your post offices, and that if you will be so kind as to put them again under cover to bankers at the place of their destination they may still get on safe. As we shall be extremely anxious to know they have come safe to hand, I pray you to drop me a line by the first conveyance after you shall have received them.—Mr. Pinkney is appointed Minister Plenipotentiary to the court of London. I imagine he will not sail till the winter and perhaps equinoctial seasons are over.—I am to acknowlege the receipt of your several favors of July 2. 10. 11. Aug. 10. 10. Sep. 12. and 30. Mr. Pinkney will be instructed to settle and pay off your account and will hereafter furnish reimbursements on the spot, and relieve you from a great deal of trouble. The Consular act has passed the Senate and is before the Representatives. I am with great esteem, Sir your most obedt. humble servt.
        